Citation Nr: 1455902	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-28 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises (COWC) of the RO in Philadelphia, Pennsylvania


THE ISSUE

Validity of a debt of $181,504.53 due to the retroactive suspension of VA benefit payments and resulting overpayment based on fugitive felon status from December [redacted], 2001 to March [redacted], 2009, and whether waiver of recovery of any portion of this debt found to be valid is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which found that the Veteran was in fugitive felon status from October 1998 to March 2009, and that benefit payments would be discontinued retroactively from December [redacted], 2001.  The VA Debt Management Center consequently assigned a debt of $181,504.53 based on the RO's finding of an overpayment.  The Veteran also perfected an appeal of an October 2010 decision of the Committee on Waivers and Compromises (COWC) of the RO in Philadelphia, Pennsylvania, denying a waiver of recovery of all or a portion of the debt.  The COWC currently has jurisdiction over the case.  

The Board notes that no statement of the case (SOC) was issued addressing the validity of the underlying debt, notwithstanding the fact that the Veteran submitted a timely November 2010 notice of disagreement (NOD) respecting this issue, and reiterated his disagreement with the creation of the debt via a March 2011 phone call to the Philadelphia RO, which was reduced to writing in a Report of General Information Form (VA Form 21-0820).  See 38 C.F.R. § 20.200, 20,201, 20.302(a) (2014).  Instead, the only SOC that was issued was generated by the COWC confirming the denial of a waiver of recovery of the debt.  Inexplicably, a March 2013 internal memorandum of the COWC found that the Veteran's appeal was not timely and that the decision was final.  The Board is unclear why the COWC rather than the Boston or Philadelphia RO made this determination, or why the appeal was found to be untimely in the first place.  Nevertheless, as the Veteran timely perfected the appeal of the waiver issue in a November 2011 VA Form 9, and again presented arguments in this form regarding the validity of the debt itself, the Board finds that this issue is also properly on appeal before the Board, and indeed is inextricably intertwined with the waiver issue.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  Because the Board's decision is fully favorable to the Veteran, there is no prejudice to him in the Board's proceeding with a decision on the merits without further adjudication by the agency of original jurisdiction (AOJ).  

The Veteran testified at a September 2014 hearing before the undersigned.  A transcript is of record. 

A claim for an increased rating for the Veteran's service-connected degenerative arthritis has been raised in a September 2011 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  In the September 2011 statement, the Veteran also claimed an increased rating for major depressive disorder.  As this disability has not been service connected, the AOJ should clarify whether the Veteran wishes to reopen a service-connection claim for major depressive disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A felony warrant was issued for the Veteran in October 1998 by Hillsborough County, Florida, for a violation of the terms of probation imposed for commission of a felony offense. 

2. The Veteran had no knowledge of the warrant, and promptly turned himself for arrest in March 2009 when he learned of it, and was subsequently acquitted several days later by a judge, who reportedly found that the warrant was issued in error.  

3. There is no evidence that the Veteran was ever found to be in violation of probation.

4. A November 2013 official certification of the Clerk of the Circuit Court of the County of Hillsborough, Florida, states that a search of the Veteran's records from 1989 through November 2013 revealed no felony record charge in the criminal division. 


CONCLUSIONS OF LAW

1. Fugitive felon status is not established, and therefore the overpayment of $181,504.53 based on such status and resulting debt are not valid.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2014).

2. Waiver of recovery of the overpayment of $181,504.53 is moot, as the underlying debt is not valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An overpayment of $181,504.53 was created in August 2010 by VA's Debt Management Center (DMC) based on data received by VA's Office of Inspector General that there had been an outstanding warrant for the Veteran issued on October 1998 by Hillsborough County, Florida, for the offense of obstructing justice.  According to an April 2011 VA Report of General Information Form (VA Form 21-0820), an official from the Hillsborough County Warrants Department informed VA by telephone that a felony warrant had been issued on October 1998 based on a violation of probation, and that the Veteran was arrested in March 2009.  The official stated that the probation itself was based on the Veteran's "original arrest" and court appearance in August 1998.  The claims file contains documents from the Hillsborough County court system reflecting the Veteran's March 2009 arrest and incarceration, and his release several days later.  These documents also include a judgment sheet showing that the Veteran had appeared in court in August 1998 and pled nolo contendere to a third degree felony offense.  An adjudication of guilt was withheld.  It appears the Veteran's probation was imposed based on this alleged felony offense.   

The RO found the Veteran to be in fugitive felon status based on the outstanding October 1998 warrant.  His VA compensation payments were therefore suspended retroactive to December [redacted], 2001, the effective date Section 505 of Public Law 107-103, which prohibits the payment of VA benefits to beneficiaries while they are fugitive felons.  The payments were restored as of the date of his March [redacted], 2009 arrest.  As a consequence, an overpayment of $181,504.53 was created based on past payments issued to him during the period he was found to be in fugitive felon status (i.e. from December [redacted], 2001 to March [redacted], 2009). 

In his November 2011 substantive appeal (VA Form 9), the Veteran asserted he had not been aware of the warrant, and that he turned himself in for arrest in Florida immediately once he learned of it.  He further stated that the October 1998 warrant was dismissed, but that he had been unsuccessful in his attempts to have the Hillsborough County court system void it with a nunc pro tunc entry.  In other words, he was unable to obtain a court decree that the warrant was void from its inception.  According to his hearing testimony before the undersigned, the judge informed him that the warrant was issued in error based on a case of mistaken identity.  

There is no documentation of a judgment based on this warrant, or dismissal of it, in the claims file.  The Veteran did submit a November 2013 Certificate of Clerk from the Clerk of the Hillsborough County Circuit Court, criminal division, stating that a search of records "from 1989 through present" was conducted and no felony record charge was found for the Veteran.  However, as the Veteran had in fact been charged for a felony in August 1998 and was apparently on probation after submitting a plea of nolo contendere, and then again charged in October 1998 for obstructing justice, the meaning or significance of this document is unclear to the Board.  Nevertheless, the Veteran's statement that he was never found to have violated the terms of his probation, and acquitted of this charge, is credible, since there is no documentation or other information from the Hillsborough County court system to the contrary.  An arrest sheet simply reflects that he was released from jail several days after his March 2009 arrest. 

For the following reasons, the Board finds that irrespective of the validity of the October 1998 warrant, the overpayment of $181,504.53 was created in error, as the Veteran had not violated the terms of his probation, and did not know of the warrant until the time he turned himself in for arrest.  Thus, he was not a fugitive felon as defined under VA law, and consequently his VA compensation payments should not have been retroactively suspended based on such status for this period.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2014).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  See 38 C.F.R. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2014).  The debtor, in turn, may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(2), 1.963. 

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n)(1).  The term fugitive felon means a person who is a fugitive by reason of: (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b); 38 C.F.R. § 3.665(n)(2).  

While the word "fugitive" is not specifically defined by the governing statute and regulation, Black's Law Dictionary defines "fugitive" as a person who "flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding." (9th ed. 2009).  

The issue here primarily involves subsection § 5313B(b)(1)(B) of the statute, which concerns being a fugitive felon by virtue of violating the conditions of probation or parole imposed for commission of a felony.  In this regard, the October 1998 felony charge of obstructing justice does not appear itself to be a felony, but rather was apparently an alleged violation of probation imposed for commission of a felony, according to information obtained from a Hillsborough County court official, as reflected in the April 2011 VA Form 21-0820.  In either case, the outcome is the same.  

In Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011), the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge of an outstanding warrant based on an alleged probation violation was not required to be a fugitive felon with respect to § 5313B(b)(1)(B), noting that the "plain language of the statute very simply defines a 'fugitive felon' as one who violates the conditions of probation."  The Court further observed that "the plain language of section 5313B(b)(1)(B) provides that a person is a fugitive felon by reason of 'violating a condition of probation or parole imposed for commission of a felony under Federal or State law,'" and thus "that violation of a condition of probation makes one a fugitive felon."  Id. at 447.

The holding in Mountford controls when a VA beneficiary has been found to have violated the terms of probation or parole, when such has been imposed based on commission of a felony offense.  When violation of such probation or parole is established, a VA beneficiary is in fugitive felon status irrespective of whether he or she is aware of an outstanding warrant based on the violation.  See id.  However, the pertinent facts in the case at hand are distinct from those in Mountford, as there is no evidence here that the Veteran actually violated the terms of his probation.  By contrast, the appellant in Mountford did not dispute that he violated the terms of probation.  As noted by the Court, evidence of record included "an admission to the violation of probation."  Id. at 445.  The Court further stated that the appellant "violated numerous times [the conditions of his probation] in the five months after they were imposed.  Mr. Mountford does not dispute any of these facts, specifically that he violated the probation imposed for his act of felony burglary."  [Emphasis added].  Id. at 448.  

Thus, Mountford is not controlling when it comes to having knowledge that a warrant has been issued for violating the terms of probation or parole imposed for commission of a felony offense, when the alleged violation itself remains at issue.  As the Court noted, the appellant in that case "was advised and understood the consequences of his failure to comply with the terms and conditions of his probation.  Whether or not he had actual knowledge that a warrant had been issued was irrelevant and certainly not a part of the statutory requirement."  Id. at 448.  Thus, in Mountford, as the appellant had undisputedly violated the conditions of probation, and admitted this, the Court concluded that he was a fugitive felon for the purposes of § 5313B(b)(1)(B), irrespective of whether he knew that a warrant based on this violation had been issued. 

The evidence does not establish that the Veteran violated the conditions of his probation.  In this regard, an adjudication of guilt for the underlying felony offense for which the probation or parole was imposed is not required to establish fugitive felon status.  Mountford, 24 Vet. App. at 447-48.  In Mountford, for example, and similar to the facts in this case, the appellant had plead nolo contendere to the felony offense, and the probation was apparently imposed as part of a plea agreement.  See id.at 444.  However, the Court did not hold that a VA beneficiary is deemed to have violated the conditions of probation or parole merely because a warrant alleging such a violation was issued.  Rather, as shown above, the violation itself was well established by the evidence of record, including the Veteran's own admission of it. 

Some guidance on the issue of whether a warrant based on an alleged violation of probation or parole is sufficient to establish the violation may be obtained from U.S. Court of Appeals interpretation of 42 U.S.C.A. § 1382(e)(4)(A) (2014), which is the Social Security Administration's (SSA's) counterpart of VA's fugitive felon statute.  See VAOPGCPREC 7-2002 (noting that VA's fugitive felon statute was modelled after SSA's fugitive felon provisions).  Indeed, the provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C.A. § 5313B(b)(1).  See 42 U.S.C.A. § 1382(e)(4)(A).  In Clark v. Astrue, 602 F.3d 140, 152 (2d Cir. 2010), the U.S. Court of Appeals for the Second Circuit held that a warrant alleging that a recipient is violating a condition of probation or parole is not sufficient and irrebuttable evidence that the recipient is in fact violating a condition of probation or parole for the purpose of suspending SSA benefits under 42 U.S.C.A. § 1382(e)(4)(A).  

Similarly, the Board finds that a warrant merely charging a VA beneficiary of violating the terms of probation or parole does not itself establish that such was the case.  As there is no evidence that the Veteran in fact violated the terms of his probation, and as the Veteran has credibly stated that he was acquitted of this charge, and indeed that the warrant was issued in error based on a case of mistaken identity, the Board finds that violation of probation is not established.  Accordingly, he is not a fugitive felon under § 5313B(b)(1)(B).

The next issue is whether the Veteran was in fugitive felon status by virtue of the outstanding warrant under § 5313B(b)(1)(A).  For the following reasons, the Board finds that knowledge of the outstanding warrant is required to be considered a fugitive felon under this subsection.  As the Veteran did not have such knowledge, he was not a fugitive felon. 

As stated above, 38 U.S.C.A. § 5313B(b)(1)(A) concerns fleeing to avoid prosecution, confinement or custody for a felony offense.  The Court's holding in Mountford with respect to knowledge of the warrant does not necessarily apply to this subsection, as the Court was only dealing with subsection (b)(1)(B), and did not state whether the issuance of a warrant in itself based on an alleged offense constituting a felony committed by someone not on probation or parole automatically makes one a fugitive felon under § 5313B(b)(1)(A).  Thus, Mountford does not control with respect to the issue of whether knowledge is required under subsection (b)(1)(A) regarding fleeing to avoid prosecution, custody, or confinement for an alleged felony offense. 

Again, some guidance on the issue may be found in SSA's counterpart of VA's fugitive felon law, 42 U.S.C.A. § 1382(e)(4)(A).  In interpreting this section of SSA's statute, which is essentially identical to 38 U.S.C.A. § 5313B(b)(1), the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought.  The statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (2d Cir. 2005).  Although not controlling on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant provides support for a similar finding with regard to subsection § 5313B(b)(1)(A) of VA's fugitive felon statute which, as stated, was modelled after and contains language identical to SSA's version.

Further supporting a finding that there must be some knowledge that a warrant has been issued to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), despite the Mountford Court's holding with respect to subsection (b)(1)(B), is the bipartite structure of the provision contained in VA's statute and implementing regulation defining fugitive felon.  The definition is stated in the alternative with use of the disjunctive word "or," indicating that one may be a fugitive felon by virtue of fleeing prosecution/conviction, or by violating a condition of probation or parole (when based on commission of a felony).  See id.; see also 38 C.F.R. § 3.665(n)(2).  Thus, 38 U.S.C.A. § 5313B(b)(1)(B) provides that violation of the terms of probation or parole in itself makes one a fugitive felon, as observed by the Court in Mountford, 24 Vet. App. at 447, and makes no mention of fleeing or prosecution or conviction.  By contrast, subsection (b)(1)(A) uses the word "flee" twice, and specifically in connection with a prosecution or conviction.  Under this definition, one cannot flee without there first being the predicate condition of a prosecution, or of confinement or custody following conviction, to flee from.  As observed by the Second Circuit in its interpretation of the identical language in SSA's statute, the word "flight" as used in this context connotes some knowledge of the prosecution or conviction.  Oteze, 432 F.3d at 97.  It would stretch the rules of grammar past the breaking point to find that the word "fleeing" in subsection (b)(1)(A) of the statute, or in subsection (i) of the corresponding regulation, applies to subsection (b)(1)(B) of the statute or subsection (ii) of the corresponding regulation with regard to violating the terms of probation or parole.  

In short, a finding that some knowledge of the warrant is required under subsection (b)(1)(A) to be considered a fugitive felon seems to be in keeping with, and indeed necessitated by, the natural meaning of that provision given its repeated use of the word "flee," and is not necessarily in conflict with the Court's holding in Mountford with regard to subsection (b)(1)(B) pertaining to persons on probation or parole.  

Accordingly, the Board finds that knowledge of the warrant is required respecting the charge of a felony offense.  The next question is whether there must similarly be knowledge of a warrant issued for violating the terms of probation or parole imposed for commission of a felony offense.  The Board finds that knowledge of the warrant issued under these circumstances is likewise required, as such a warrant does not actually establish violation of probation or parole, as discussed above. 
Thus, when violation of probation or parole is not established, a beneficiary must have knowledge of a warrant based on such alleged violation in order to be considered to be fleeing from prosecution under 38 U.S.C.A. § 5313B(b)(1)(A).

The credible evidence, including the Veteran's hearing testimony, shows that he did not know of the warrant, and immediately turned himself in for arrest when he learned of it in 2009.  There is no evidence indicating that he was attempting to flee the warrant or avoid prosecution.  Accordingly, as he did not know of the warrant, and turned himself in when he learned of it, he was not a fugitive felon under § 5313B(b)(1)(A).

Because the Board finds that the Veteran did not know of the warrant and thus was not a fugitive felon, its validity is moot.  However, the Board notes that VA's Adjudication Procedure Manual states that a warrant is deemed valid up to the time that it is dismissed, recalled, or quashed, and thus VA benefits are subject to suspension from the date of the warrant until the date it is cleared.  See Adjudication Procedure Manual, M21-1MR, Pt. X, Ch. 16.1.f.  The only exception to this is a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date that a beneficiary cleared the warrant, or uses the terminology nunc pro tunc, which refers to finding that it was invalid at an earlier date than its clearance.  See id.  There is no documentation of record to this effect.  The Board is not bound by VA adjudication manuals or similar administrative issue.  38 C.F.R. § 19.5 (2014).

Accordingly, the Board finds that the Veteran was not in fugitive felon status from October 1998 to March 2009, and thus that suspension of VA compensation payments from December [redacted], 2001 to March [redacted], 2009 based on such status was in error.  Accordingly, the overpayment of $181,504.53 based on this suspension was invalid.  In light of this finding, the issue of whether a waiver of the debt is warranted is moot.  Any payments withheld thus far towards recoupment of the debt must be restored to the Veteran. 


ORDER

The overpayment of $181,504.53 resulting from retroactive suspension of VA compensation payment benefits based on fugitive felon status from December [redacted], 2001 to March [redacted], 2009 was created in error and not valid; restoration of payment of these benefits, including any that have been recouped thus far, is granted.


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


